
	

113 HR 4942 IH: Underserved Veterans Access to Health Care Act
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4942
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Ms. Titus (for herself, Mr. O’Rourke, Mr. Takano, Mr. Hastings of Florida, Ms. Kuster, Ms. Norton, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the number of graduate medical education
			 residency positions at hospitals administered by the Secretary of Veterans
			 Affairs.
	
	
		1.Short titleThis Act may be cited as the Underserved Veterans Access to Health Care Act.
		2.Increase of graduate medical education residency positions
			(a)In generalSection 7302 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)
						(1)In carrying out this section, the Secretary shall establish medical residency programs, or ensure a
			 sufficient number of residency positions in medical residency programs, at
			 medical facilities of the Department that the Secretary determines—
							(A)are experiencing a shortage of physicians; and
							(B)are located in communities that are designated as a health professional shortage area (as defined
			 in section 332 of the Public Health Service Act (42 U.S.C. 254e)).
							(2)In carrying out paragraph (1), the Secretary shall—
							(A)determine the specialty of health care professionals that a location is experiencing a shortage of,
			 including with respect to primary care and mental health;
							(B)allocate the residency positions under paragraph (1) based on such determination; and
							(C)notify Congress of the information used by the Secretary to make such determination.
							.
			(b)Five-Year goalDuring the five-year period beginning on the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall establish not fewer than 2,000 graduate medical
			 education residency positions pursuant to section 7302(e) of title 38,
			 United States Code, as added by subsection (a). In establishing such
			 positions, the Secretary shall give priority to medical facilities of the
			 Department of Veterans Affairs that—
				(1)as of the date of the enactment of this Act, do not have medical residency programs; and
				(2)are located in communities that have a high concentration of veterans.
				
